940 F.2d 676
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SEARS, ROEBUCK AND CO., Appellant,v.UNITED STATES, Appellee.
No. 91-1022.
United States Court of Appeals, Federal Circuit.
June 28, 1991.

ORDER OF DISMISSAL
MAYER, Circuit Judge.


1
Upon motion of appellant Sears, Roebuck and Co.  ("Sears") to dismiss its appeal voluntarily pursuant to Rule 42(b) of the rules of this Court, there being no objection from any party, including the intervenors in the appeal, it is hereby


2
ORDERED that this appeal be, and the same hereby is, DISMISSED WITH PREJUDICE.